People v Dashnaw (2021 NY Slip Op 05140)





People v Dashnaw


2021 NY Slip Op 05140


Decided on September 30, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:September 30, 2021

111023
[*1]The People of the State of New York, Respondent,
vJames Dashnaw, Appellant.

Calendar Date:September 3, 2021

Before:Garry, P.J., Egan Jr., Lynch, Reynolds Fitzgerald and Colangelo, JJ.

G. Scott Walling, Slingerlands, for appellant.
Robert M. Carney, District Attorney, Schenectady (Peter H. Willis of counsel), for respondent.

Appeal from a judgment of the Supreme Court (Caruso, J.), rendered June 8, 2018 in Schenectady County, which revoked defendant's probation and imposed a sentence of imprisonment.
Defendant pleaded guilty to driving while intoxicated, waived his right to appeal and was sentenced to five years of probation. Thereafter, defendant was charged with, and ultimately admitted to, violating the terms of his probation. Supreme Court, in accordance with the terms of the agreement, revoked defendant's probation and resentenced him to 1 to 3 years in prison. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel's brief, we agree. Therefore, the judgment is affirmed and counsel's application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Beaty, 22 NY3d 490 [2014]; People v Stokes, 95 NY2d 633 [2001]).
Garry, P.J., Egan Jr., Lynch, Reynolds Fitzgerald and Colangelo, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.